Title: To James Madison from Moses Young, 14 October 1802 (Abstract)
From: Young, Moses
To: Madison, James


14 October 1802, Madrid. “My last was of the 24th, ulto. On the 12th, instant Mr. Pinckney and Mr. Graham set out from this place for Barcelona, the former proceeds to Italy & expects to return in the month of february; the latter returns with the court. Five days previous to the departure of our minister, I addressed a letter to him and delivered it myself, relative to my situation here, a copy of which will be found within the present cover; but I could not obtain other answer than that he would transmit it to the Department of State. I wished to be at liberty to leave Madrid, in case my own business should require it & provided I met with a person who would accept of the appointment of consular agent of the United States at this city for a certain compensation, which I was of opinion Mr. Pinckney ought to have agreed to, considering that it is absolutely necessary that some such public officer be upon the spot, particularly to attend to the claims and appeals of our citizens, now before the councils of war, of finance and of Indies.”
